Citation Nr: 1224994	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  05-40 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder on the basis of in-service incurrence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1982 to May 1983 and from March 1985 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  This claim was previously remanded by the Board to the Agency of Original Jurisdiction (AOJ) in November 2008 and July 2011 for further evidentiary development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in July 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

As noted in the Board's prior remand of July 2011, the Board denied the Veteran's claims for service connection for an acquired psychiatric disorder on a secondary basis and an increased rating for a right arm disorder in November 2008.  The Veteran has not appealed the Board's denial for any of these issues.  As such, these issues are not presently before the Board.  


FINDING OF FACT

The Veteran does not suffer from an acquired psychiatric disorder that manifested during, or as a result of, active military service, nor does he suffer from a psychiatric disorder that was permanently aggravated as a result of his active military service.  





CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disability on a direct basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in September 2003 and December 2008 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While all necessary notice was not provided to the Veteran until after the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received multiple VA medical examinations, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's Social Security Administration (SSA) records have also been obtained and incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its most recent remand directives of July 2011.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional SSA records and scheduled the Veteran for a medical examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, the veteran cannot bring a claim for service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  38 C.F.R. § 4.22.  

Finally, 38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection.  Thus, congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  

Facts and Analysis

Initially, the Board notes that the record does not contain an enlistment examination to determine whether a psychiatric disability existed upon enlistment.  However, in his report of medical history associated with his May 1987 Medical Board examination, the Veteran denied suffering from depression, excessive worry or nervous trouble of any sort.  A psychiatric evaluation was deemed to be normal as well.  However, the record reflects that in May 1987, less than three weeks after his previously noted examination, the Veteran apparently became despondent about circumstances involving his personal relationships (his girlfriend had been unfaithful) and he decided he wanted to "end it."  The Veteran ingested 30 tablets of one medication and 8 to 10 tablets of another.  This suicidal gesture was believed to be secondary to depression and the Veteran was referred for a psychiatric consultation.  The Veteran was admitted the following day, and he was discharged in June 1987.  The record does not contain any further treatment for psychiatric symptomatology, aside from a September 1987 record indicating that the Veteran was experiencing anxiety due to his hospitalization for his right wrist.  A July 1988 Physical Evaluation Board concluded that the Veteran was unfit for service and he was to be separated with severance pay.  The Veteran's disabilities were noted to be right distal radioulnar instability with residual degenerative joint disease.  There was no mention of psychiatric symptomatology as of this time.  

The first post-service evidence of a psychiatric disorder is a June 2001 VA treatment record.  This record notes that the Veteran was a "first timer" and that he had been suffering from anxiety and depression for approximately 6 months.  It was also noted that the Veteran divorced his wife 6 months earlier, was laid off from his job in December 2000 and filed for bankruptcy this month.  This record does not suggest that the Veteran had ever received any prior treatment, that his symptomatology had existed since his military service or that his current disability was somehow related to military service.  

According to a January 2004 VA treatment record, the Veteran was suffering from major depression, by history, and situational anxiety and depression.  The Veteran reported at this time that he had been seeing mental health professionals over the past 17 to 18 years since leaving the military.  A March 2004 VA outpatient treatment record also notes a diagnosis of major depressive disorder, recurrent, and a history of polysubstance abuse in remission.  

Upon treatment in April 2007, the Veteran reported that he had been treated for depression and anxiety for the past 10 years with VA through the Tampa, Florida system.  The Veteran has also asserted that he continued psychiatric treatment a short time after discharge in 1990 or 1991 at the VA facility in Temple, Texas.  However, this VA facility responded in January 2009 that any VA records from Temple, Texas had been forwarded to the VA Medical Center (VAMC) in Tampa, Florida in 2003.  The only VA records from Temple, Texas that the VAMC in Tampa possesses date from 2000 to 2002.  As such, any VA psychiatric treatment records that existed from the early 1990s are simply not available.  

An August 2007 VA record notes that the Veteran was seen in the emergency room after he became incontinent of urine and stool while sleeping.  However, the Veteran left on his own accord without notifying the medical staff and it was subsequently discovered that his urine specimen was in fact water and soap.  The physician suspected that the Veteran's problems were of a polypharmocological ideology.  

The Veteran was afforded a VA psychiatric examination in December 2007.  The Veteran reported that his step-father was abusive and that he left his childhood home at the age of 14.  He also reported that he quit school at the age of 15 and got a GED.  The Veteran stated that he lost his wife and daughter in a car accident in December 1999 and that he had recently remarried.  He also indicated that he had to sell his home due to financial matters.  It was also noted that the Veteran was presently unemployed due to a back injury and two subsequent surgeries.  Following the examination, Axis I diagnoses of major depressive disorder, recurrent, in partial remission, and polysubstance abuse, were assigned.  The examiner noted that the Veteran's polysubstance abuse could not be linked to his major depressive disorder without resorting to speculation.  The examiner opined that the Veteran's depression/anxiety was not caused by a service-connected right wrist disability, due to the Veteran's history of recurrent depression and his substantial stressor events in life, including his recent back injury and the death of family members.  

The Veteran was hospitalized from February 2008 until March 2008.  A February 2008 VA treatment note indicates that the Veteran was admitted for a Xanax overdose.  The Veteran reported taking 60 Xanax pills and 60 Remeron pills.  A March 2008 note reflects that the Veteran ingested the medication after separating from his wife.  Upon admission, the Veteran was diagnosed with alcohol abuse, opiate abuse, benzodiazepine abuse, major depressive disorder (recurrent) and an Axis II diagnosis of cluster B traits.  Polysubstance dependence, depression not otherwise specified, and cluster B traits were assigned upon discharge.  The Veteran's stressors were found to be occupational, housing problems and problems with his primary support group.  

The Veteran was also seen on an in-patient basis in April 2008.  It was noted that he was admitted voluntarily, with a number of diagnoses, including alcohol, benzodiazepine, opioid, cocaine and nicotine dependence, anxiety disorder, major depressive disorder and cluster B traits.  The Veteran was admitted for suicidal ideations.  It was noted that cocaine was the drug most recently used by the Veteran and that he stated he had no intention of stopping this drug.  Upon discharge, the previously noted diagnoses were continued, along with a diagnosis of pain disorder associated with both psychological factors and a general medical condition.  

The Veteran was seen on an outpatient basis in June 2008.  The Veteran reported that he often had suicidal thoughts but that he was not actively trying to kill himself.  He reported that he was broke and homeless and unable to obtain any disability benefits secondary to previous financial stability.  The Veteran was diagnosed with cocaine abuse (versus dependence), bipolar II disorder, a pain disorder associated with both psychological factors and a general medical condition, nicotine dependence with physiological dependence and cluster B traits.  His stressors were determined to be inadequate social supports, unemployment, inadequate finances, poor coping skills and chronic pain.  A May 2008 VA outpatient treatment note continued the diagnosis of bipolar disorder.  However, the Veteran's polysubstance dependence was noted to be in remission at this time.  

The Veteran was again hospitalized from September 2009 to October 2009.  It was noted that the Veteran was experiencing suicidal ideations by either overdosing or driving his car into another vehicle.  The Veteran reported taking many psychotropic agents, including alcohol, benzodiazepine, opioids and cocaine.  Axis I diagnoses of bipolar II disorder (by history), polysubstance dependence, pain disorder associated with both psychological factors and a general medical condition, and nicotine dependence were assigned upon discharge.  An Axis II diagnosis of cluster B traits (by history) was also assigned.  Upon treatment in November 2009, the Veteran reported that he was depressed because his first wife and child were killed in a car accident years earlier, he broke his back a few years earlier, he was denied Social Security benefits for four years, he was not employable, he had pain issue, and his present wife was having her own mental issues.  

The Veteran was afforded a VA psychiatric examination in February 2010.  The Veteran reported a history of possibly more than 10 suicide attempts in the past.  Upon examination, an Axis I diagnosis of depressive disorder, not otherwise specified, was assigned.  An Axis II personality disorder, not otherwise specified, was also assigned.  The examiner noted that an opinion as to whether the Veteran's current diagnosis was related to military service or his in-service drug overdose/suicide attempt could not be offered without resort to mere speculation.  The examiner explained that the Veteran reported a significant period of time with good functioning in employment and that the cause of his business failure was economic circumstances beyond his control.  This indicated to the examiner that the Veteran had a period of functioning without significant psychosocial dysfunction and that his symptoms had not been continuous since his time in the service.  

The Veteran was most recently afforded a VA psychiatric examination in September 2011.  It was noted that due to discrepancies between the Veteran's present report and statement in the record, his testimony was considered unreliable.  The examiner diagnosed the Veteran with bipolar disorder I and polysubstance dependency (in remission per the Veteran's report).  The examiner opined that the Veteran's bipolar disorder I was less likely as not caused by or a result of repeating boot camp or any other experience in the military.  The examiner noted that treatment records reflected that this condition preexisted military service and that the Veteran becoming suicidal was merely one of many acute episodes of suicidal ideation that are characteristic of bipolar disorder I.  This one episode did not cause a worsening of the condition beyond its natural progression.  Since discharge, the Veteran had numerous major life stressors that resulted in emotional upheaval.  However, he was currently not in treatment for this disorder.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for an acquired psychiatric disorder.  The Board is not disputing that the Veteran was hospitalized during active duty after attempting suicide due to depression following the news that his girlfriend was leaving him.  However, subsequent treatment records fail to reflect that this was a chronic condition, and there was no mention of a psychiatric disorder during the Veteran's Physical Examination Board.  In addition, the first post-service evidence of a psychiatric disability is from 2001 - more than a decade after the Veteran's separation from active duty.  The Veteran's depression was noted to have existed for the past 6 months following nonservice-related factors such as a divorce.  Therefore, the record fails to reflect chronic symptomatology of a psychiatric disorder since military service.  

The Board recognizes that the Veteran has testified to receiving psychiatric treatment shortly after his military service in 1990 or 1991.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, the Board does not find this assertion to be credible.  In January 2004, the Veteran reported that he had been receiving psychiatric treatment for 17 or 18 years.  However, in April 2007, the Veteran reported only a 10 year history of psychiatric treatment.  Finally, upon treatment in 2001, the Veteran reported that he had been suffering from depression for only the last 6 months, since he divorced his wife.  In light of the very inconsistent statements regarding the onset of the Veteran's symptomatology, the Board does not find his assertions to be credible.  

In addition, as noted by the September 2011 VA examiner, the Veteran has provided other statements that directly contradict other evidence of record.  For example, during his February 2010 VA examination, the Veteran reported finishing twelfth grade and making all A's.  However, during his December 2007 examination, the Veteran reported that he dropped out of school at the age of 15 and then got his GED.  While these facts are of little relevance to the issue at hand, they do demonstrate a willingness on the part of the Veteran to provide entirely different versions of events.  

The Board also notes that the Veteran testified during his July 2008 hearing that he was treated for depression during military service because of his broken arm and being removed from service against his wishes.  However, this is directly contradicted by the evidence of record.  Service treatment records reflect that the Veteran was treated for depression when he learned that his girlfriend was being unfaithful.  As such, the Veteran's testimony that his depression arose as a result of being removed from active duty is not credible.  

Finally, the September 2011 VA examiner opined that the Veteran's bipolar disorder I and polysubstance dependency were less likely as not caused by or a result of repeating boot camp or any other experience in the military.  The examiner noted that treatment records reflected that this condition preexisted military service and that the Veteran becoming suicidal was merely one of many acute episodes of suicidal ideation that are characteristic of bipolar disorder I.  This one episode did not cause a worsening of the condition beyond its natural progression.  The record contains no competent evidence to the contrary.  The Board recognizes that the Veteran has related his current psychiatric disability to military service.  However, the record contains no evidence to demonstrate that the Veteran is competent to offer an opinion as to the etiological onset of bipolar disorder or depression.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for an acquired psychiatric disability.  

The Board recognizes that the September 2011 VA examiner did not determine that there was "clear and unmistakable evidence" to demonstrate that the Veteran's psychiatric disability preexisted military service.  See 38 U.S.C.A. § 1111.  However, further remand is not necessary, as the evidence of record demonstrates that the Veteran did not suffer from a chronic disability until many years after separation from active duty and that it arose due to nonservice-related factors.  In addition, the February 2010 VA examiner explained that the Veteran reported a significant period of time with good functioning in employment, suggesting to the examiner that the Veteran had a period of functioning without significant psychosocial dysfunction and that his symptoms had not been continuous since his time in the service.  Therefore, even in light of the presumption of soundness, the preponderance of the evidence demonstrates that service connection for an acquired psychiatric disability is not warranted.  

Worth noting is the Veteran's long-standing history of polysubstance abuse.  While the Veteran has not specifically claimed service connection for this condition, the Board notes that compensation shall not be paid if a claimed disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).  With respect to alcohol and drug abuse, § 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  As such, there is no need to discuss this matter further.  

The Board also notes that the Veteran's representative argued that the Veteran asserted anxiety over his military injuries in 1987 and that he was hospitalized from May 1987 to June 1987 after a suicide attempt.  The phrasing of this statement is misleading, however, as the record reflects the Veteran exhibited anxiety over hospitalization in September 1987 - nearly 4 months after his hospitalization following his suicide attempt.  The Veteran's representative also argued that while hospitalization records only discussed the Veteran's interpersonal issues, it would be "unconscionable" to not consider the physical and emotional factors of going through basic training.  The Board does not find this argument to be persuasive.  The Veteran's representative is asking the Board to presume that the Veteran must have suffered psychiatric trauma due to his repeating basic training and his in-service injuries.  However, the evidence of record fails to demonstrate that any such trauma exists.  The first treatment of record in June 2001 reflects depression due to divorcing his wife 6 months earlier, being laid off from his job in December 2000 and filing for bankruptcy this same month.  There is no suggestion of symptomatology or depression related to military service or his service-related injuries.  The Veteran's representative is essentially asking the Board to ignore the evidence of record and supplant facts that are absent from the claims file.  While the Veteran has now offered testimony of depression due to basic training, the credibility of his assertions, as already discussed, is highly questionable.  

As a final matter, the Board notes that the record also contains a statement from an attorney dated December 2009.  According to this statement, records dated April 2008 reflecting cocaine use were incorrect.  It was also noted that the Veteran had severe physical and mental problems that prevented him from working even though he completely abstained from cocaine use.  The Board concludes there is no reason to discuss the accuracy of these assertions.  Whether or not the Veteran had negative blood tests in 2008 and 2009 is of no probative value to his claim.  As already discussed, while service connection is not warranted for drug abuse, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability is not being denied because of his history of drug abuse.  Rather, it is denied because the evidence does not reflect the manifestation of a chronic disability for more than a decade after separation from active duty, and, that this disability arose for reasons unrelated to military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disability on the basis of direct incurrence must be denied.


ORDER

Service connection for an acquired psychiatric disorder based on in-service incurrence is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


